U.S. District Court - CM/ECF Live Database                            https://tned-ecf.sso.dcn/cgi-bin/DktRpt.pl?397514961587986-L_1_0-1
                     Case 1:20-mj-00125-RLM Document 5 Filed 09/15/20 Page 1 of 2 PageID #: 27

                                        Query   Reports   Utilities     Help     What's New       Log Out


                                                   Live Database
                         U.S. District Court - Eastern District of Tennessee (Chattanooga)
                           CRIMINAL DOCKET FOR CASE #: 1:20-mj-00130-CHS-1


         Case title: USA v. Comoretto                                        Date Filed: 09/10/2020


         Assigned to: Magistrate Judge Christopher
         H Steger

         Defendant (1)
         Daniel Comoretto                                  represented by Joe Austin
                                                                          Federal Defender Services of Eastern
                                                                          Tennessee, Inc. (Chatt)
                                                                          One Central Plaza, Suite 600
                                                                          835 Georgia Avenue
                                                                          Chattanooga, TN 37402
                                                                          423-756-4349
                                                                          Email: Joe_Austin@fd.org
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED
                                                                          Designation: Public Defender or
                                                                          Community Defender Appointment

         Pending Counts                                                        Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                     Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                            Disposition
         None



         Plaintiff


1 of 2                                                                                                               9/15/2020, 8:11 AM
U.S. District Court - CM/ECF Live Database                              https://tned-ecf.sso.dcn/cgi-bin/DktRpt.pl?397514961587986-L_1_0-1
                   Case 1:20-mj-00125-RLM Document 5 Filed 09/15/20 Page 2 of 2 PageID #: 28

         USA                                                   represented by Steven S Neff
                                                                              U S Department of Justice (Chattanooga
                                                                              USAO)
                                                                              Office of U S Attorney
                                                                              1110 Market Street
                                                                              Suite 515
                                                                              Chattanooga, TN 37402
                                                                              423-752-5140
                                                                              Email: steven.neff@usdoj.gov
                                                                              LEAD ATTORNEY
                                                                              ATTORNEY TO BE NOTICED
                                                                              Designation: United States Attorney


         Date Filed         # Docket Text
         09/10/2020             CASE SEALED as to Daniel Comoretto (KFB) (Entered: 09/10/2020)
         09/10/2020         1 Rule 5(c)(3)Documents Received as to Daniel Comoretto. (KFB) (Entered: 09/10/2020)
         09/10/2020             Case unsealed as to Daniel Comoretto. (Per AUSA's office) (KFB) (Entered: 09/10/2020)
         09/10/2020         2 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Daniel Comoretto. Joe
                              Austin for Daniel Comoretto appointed. Signed by Magistrate Judge Christopher H
                              Steger on September 10, 2020. (SAC) (Entered: 09/10/2020)
         09/10/2020         3 CJA 23 Financial Affidavit by Daniel Comoretto. (SAC) (Entered: 09/10/2020)
         09/10/2020         4 Minute Entry for proceedings held before Magistrate Judge Christopher H Steger:Initial
                              Appearance in Rule 5(c)(3) Proceedings as to Daniel Comoretto held on 9/10/2020.
                              (Court Reporter Elizabeth Coffey) (SAC) (Entered: 09/10/2020)
         09/10/2020         5 WAIVER of Rule 5(c)(3) Hearing by Daniel Comoretto. (SAC) (Entered: 09/10/2020)
         09/10/2020         6 ORDER Setting Conditions of Release. Signed by Magistrate Judge Christopher H
                              Steger on September 10, 2020. (SAC) (Entered: 09/10/2020)
         09/10/2020         7 Appearance Bond Entered as to Daniel Comoretto, Surety Bond, wife, Alghys Karina De
                              Los Rios Delgado. (SAC) (Entered: 09/10/2020)
         09/11/2020             All documents in this case as to Daniel Comoretto, forwarded via email to EDNY. (KFB)
                                (Entered: 09/11/2020)
         09/11/2020         8 COURT REPORTER NOTES re Daniel Comoretto filed by Elizabeth Coffey of Rule 5
                              Out Hearing before Judge Christopher H. Steger on 9-10-2020. In accordance with 28
                              U.S.C. Section 753(b), I certify that these original notes are a true and correct record of
                              proceedings in the United States District Court for the Eastern District of TN before
                              Judge Christopher H. Steger on 9-10-2020. By s/ Elizabeth Coffey. (Court Reporter
                              Notes are viewable by court staff only). (EBC) (Entered: 09/11/2020)




2 of 2                                                                                                                 9/15/2020, 8:11 AM
